1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 DAVID MONTAÑO,

 8          Petitioner-Appellant,

 9 v.                                                                           NO. 30,919

10 NEW MEXICO DEPARTMENT OF
11 WORKFORCE SOLUTIONS and
12 ZOMEWORKS CORPORATION,

13          Respondents-Appellees.

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 C. Shannon Bacon, District Judge

16 David W. Montaño
17 Albuquerque, NM

18 Pro Se Appellant

19 New Mexico Department of Workforce Solutions
20 Thomas Schalch, Assistant General Counsel
21 Albuquerque, NM

22 for Appellees


23                                 MEMORANDUM OPINION

24 VIGIL, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                              _______________________________
7                                              MICHAEL E. VIGIL, Judge


8 WE CONCUR:



 9 _________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 JONATHAN B. SUTIN, Judge




                                           2